DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montocchio et al. (US Pub No 2013/0153180).
In regard to claim 1, Montocchio discloses a construction machine (dump truck, Paragraph 0020) comprising:
a heat exchanger chamber defined in a machine body (in machine body 10, see the embodiment of Fig 4);
at least a pair of first heat exchangers (32-1 and 38-1) that are disposed so as to face each other at a predetermined interval in the heat exchanger chamber (see Fig 4, being disposed on either side of axis 11 that runs through the cavity there between), each of the first heat exchangers allowing outside air as cooling air to pass therethrough to be cooled (when running the fans in the direction shown by 34-2 and 40-2, also see Paragraphs 0022 and 0023), the outside air being introduced into the heat exchanger chamber from outside by a cooling fan (either of 30 and 36); and
a side outlet (see exiting flow arrows) that is opened at a portion equivalent to a portion between both the first heat exchangers in a first side wall of the heat exchanger chamber (generally at a position at the “back” side wall bisected by axis 11), and that allows cooling air to discharge to lateral outside, the cooling air having passed through each of the first heat exchangers to mutually collide inside the heat exchanger chamber (see the flow arrows of Fig 4).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB M AMICK/Primary Examiner, Art Unit 3747